         Case 3:20-cv-00027 Document 1 Filed 01/30/20 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                              EL PASO DIVISION


 Crucita Campos,                                 Civil Action No. 3:20-cv-00027

                          Plaintiff,

           – against–                            COMPLAINT

 GECU and Equifax Information Services,
 LLC,

                          Defendant(s).



                                       COMPLAINT

        Plaintiff, Crucita Campos (hereinafter “Plaintiff”), by and through her attorneys,
the Law Office of Robert S. Gitmeid & Associates, PLLC, by way of Complaint against
Defendants, GECU (“GECU”) and Equifax Information Services, LLC (“Equifax”)
alleges as follows:

                                   INTRODUCTION
      1. This is an action for damages brought by an individual consumer for
         Defendants’ violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et
         seq. (the “FCRA”), the Texas Consumer Credit Reporting Act, Tex. Bus. &
         Com. Code 20.01, et seq. (“TCCRA”) and other claims related to unlawful
         credit reporting practices. The FCRA and TCCCRA prohibit credit reporting
         agencies and furnishers of credit information from falsely and inaccurately
         reporting consumers’ credit information.

                                       PARTIES
      2. Plaintiff, Crucita Campos, is an adult citizen of the state of Texas domiciled in
         El Paso, TX.
      3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA and
         Tex. Bus. & Com. Code 20.01(2) of the TCCRA.
      4. Defendant GECU is a corporation that furnishes consumer credit information to
         consumer reporting agencies.
      5. Defendant Equifax is a limited liability company organized and existing under
         the laws of Texas that engages in the business of maintaining and reporting
         consumer credit information.




                                            1
   Case 3:20-cv-00027 Document 1 Filed 01/30/20 Page 2 of 5




                     JURISDICTION AND VENUE
6. This Court has subject matter jurisdiction over this matter pursuant to 28
   U.S.C. § 1331 because the rights and obligations of the parties in this action
   arise out of 15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an
   action to enforce any liability created under 15 U.S.C. § 1681 may be brought
   in any appropriate United States District Court, without regard to the amount in
   controversy.
7. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) because a
   substantial part of the events and omissions giving rise to Plaintiff’s claims
   occurred in Texas.

                          FACTUAL ALLEGATIONS
8. Defendant GECU issued an account ending in 9855 to Plaintiff. This account
    was routinely reported on Plaintiff’s consumer credit report.
9. The consumer report at issue is a written communication of information
    concerning Plaintiff’s credit worthiness, credit standing, credit capacity,
    character, general reputation, personal characteristics, or mode of living which
    is used or for the purpose of serving as a factor in establishing the consumer’s
    eligibility for credit to be used primarily for personal, family, or household
    purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA and Tex. Bus. &
    Com. Code 20.01(4) of the TCCRA.
10. On or about March 28, 2018, Plaintiff and Grant & Weber, Inc., on behalf of
    GECU, entered into a settlement agreement for the above referenced account.
    A copy of the settlement agreement is attached hereto as Exhibit A.
11. Pursuant to the terms of the settlement, Plaintiff was required to make monthly
    payments totaling $3,713.00 to settle and close her GECU account.
12. Plaintiff, via her debt settlement representative, timely made the settlement
    payments. Proofs of these payments are attached hereto as Exhibit B.
13. However, nearly half a year later, Plaintiff’s GECU account continued to be
    negatively reported.
14. In particular, on a requested credit report dated July 15, 2019, the account was
    reported with a status of “CHARGE OFF” and a balance of $7,403.00. The
    relevant portion of Plaintiff’s July 2019 credit report is attached hereto as
    Exhibit C.
15. The tradeline was inaccurately reported; as explained above, the account was
    settled and paid in full, and as such, must be reported as settled with a $0
    balance.
16. On or about September 16, 2019, Plaintiff, via her attorney at the time, notified
    credit reporting agencies directly of a dispute with completeness and/or
    accuracy of the reporting of Plaintiff’s GECU account. A redacted copy of this
    letter and the certified mail receipts are attached hereto as Exhibit D.
17. Therefore, Plaintiff disputed the accuracy of the derogatory information
    reported by GECU to the Consumer Reporting Agencies via certified mail in
    accordance with 15 U.S.C. § 1681i of the FCRA and Tex. Bus. & Com. Code
    20.06 of the TCCRA.



                                      2
   Case 3:20-cv-00027 Document 1 Filed 01/30/20 Page 3 of 5




18. In November of 2019, Plaintiff requested updated credit reports for review.
    The tradeline for Plaintiff’s GECU account remained inaccurate, as Defendants
    failed to correct the inaccuracy. The relevant portions of the November 2019
    credit reports are attached hereto as Exhibit E.
19. Upon information and belief, Equifax did not notify GECU of the dispute by
    Plaintiff in accordance with the FCRA and TCCRA.
20. Alternatively, if Equifax did notify GECU, GECU failed to properly investigate
    and delete the trade line or properly update the trade line on Plaintiff’s credit
    report.
21. If GECU did perform a reasonable investigation of Plaintiff’s dispute,
    Plaintiff’s GECU account would be updated to reflect a settled status with a $0
    balance.
22. Despite the fact that GECU has promised through its subscriber agreements or
    contracts to accurately update accounts, GECU has willfully, maliciously,
    recklessly, wantonly, and/or negligently failed to follow or adhere to this
    requirement as well as the requirements set forth under the FCRA and TCCRA,
    resulting in the intended consequences of this information remaining on
    Plaintiff’s credit reports.
23. Defendants failed to properly maintain and failed to follow reasonable
    procedures to assure maximum possible accuracy of Plaintiff’s credit
    information and Plaintiff’s credit report concerning the account in question,
    thus violating the FCRA and TCCRA. These FCRA and TCCRA violations
    occurred before, during, and after the dispute process began.
24. At all times pertinent hereto, Defendants were acting by and through their
    agents, servants and/or employees, who were acting within the scope and
    course of their employment, and under the direct supervision and control of the
    Defendant herein.
25. At all times pertinent hereto, the conduct of Defendants, as well as that of their
    agents, servants and/or employees, was malicious, intentional, willful, reckless,
    negligent and in wanton disregard for federal law and the rights of the Plaintiff
    herein.
                         FIRST CAUSE OF ACTION
                           (Fair Credit Reporting Act)

26. Plaintiff reasserts and incorporates herein by reference all facts and allegations
    set forth above.
27. Equifax is a “consumer reporting agency” as codified at 15 U.S.C. § 1681a(f).
28. GECU is an entity who, regularly and in the course of business, furnishes
    information to one or more consumer reporting agencies about its transactions
    or experiences with any consumer and therefore constitutes a “furnisher,” as
    codified at 15 U.S.C. § 1681s-2.
29. GECU is reporting inaccurate credit information concerning Plaintiff to one or
    more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.
30. Plaintiff notified Defendants directly of a dispute on the account’s
    completeness and/or accuracy, as reported.



                                       3
   Case 3:20-cv-00027 Document 1 Filed 01/30/20 Page 4 of 5




31. GECU failed to promptly modify the inaccurate information on Plaintiff’s
    credit report in violation of 15 U.S.C. § 1681s-2(b).
32. GECU failed to update Plaintiff’s credit report and/or notify the credit bureau
    that the GECU account in question was disputed in violation of 15 U.S.C. §
    1681s-2(b).
33. Defendants failed to complete an investigation of Plaintiff’s written dispute and
    provide the results of an investigation to Plaintiff within the 30-day statutory
    period as required by 15 U.S.C. § 1681s-2(b).
34. Equifax failed to delete information found to be inaccurate, reinserted the
    information without following the FCRA, or failed to properly investigate
    Plaintiff’s disputes as required by 15 U.S.C. § 1681i(a).
35. Equifax failed to maintain and failed to follow reasonable procedures to assure
    maximum possible accuracy of Plaintiff’s credit report, concerning the account
    in question, violating 15 U.S.C. § 1681e(b).
36. As a result of the above violations of the FCRA, Plaintiff suffered actual
    damages in one or more of the following categories: lower credit score, denial
    of credit, embarrassment and emotional distress caused by the inability to
    obtain financing for everyday expenses, rejection of credit card application,
    higher interest rates on loan offers that would otherwise be affordable and other
    damages that may be ascertained at a later date.
37. As a result of the above violations of the FCRA, Defendants are liable to
    Plaintiff for actual damages, punitive damages, statutory damages, attorney’s
    fees and costs.

                      SECOND CAUSE OF ACTION
                   (Texas Consumer Credit Reporting Act)

38. Plaintiff reasserts and incorporates herein by reference all facts and allegations
    set forth above.
39. Equifax failed to delete information found to be inaccurate, reinserted the
    information without following the TCCRA, or failed to properly investigate
    Plaintiff’s disputes.
40. Equifax failed to promptly re-investigate and record the current status of the
    disputed information and failed to promptly notify the consumer of the result of
    its investigation, its decision on the status of the information, and her rights
    pursuant to this section in violation of TCCRA, Tex. Bus. & Com. Code 20.06
    and 20.07 of the TCCRA.
41. As a result of the above violations, Plaintiff suffered actual damages in one or
    more of the following categories: lower credit score, denial of credit,
    embarrassment and emotional distress caused by the inability to obtain
    financing for everyday expenses, rejection of credit card application, higher
    interest rates on loan offers that would otherwise be affordable and other
    damages that may be ascertained at a later date.
42. As a result of the above violations of the TCCRA, Defendants are liable to
    Plaintiff for actual damages, statutory damages, attorney’s fees and costs.



                                       4
         Case 3:20-cv-00027 Document 1 Filed 01/30/20 Page 5 of 5




        WHEREFORE, Plaintiff demands that a judgment be entered against Defendants
as follows:
       1. That judgment be entered against Defendants for actual damages pursuant to 15
          U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;
       2. That judgment be entered against Defendants for punitive damages pursuant to
          15 U.S.C. § 1681n;
       3. That the Court award costs and reasonable attorney's fees pursuant to 15 U.S.C.
          § 1681n or alternatively, 15 U.S.C. § 1681o;
       4. That judgment be entered against Equifax for actual damages pursuant to Tex.
          Bus. & Com. Code 20.09;
       5. That judgment be entered against Equifax for statutory damages pursuant to
          Tex. Bus. & Com. Code 20.09;
       6. That the Court award costs and reasonable attorney's fees pursuant to Tex. Bus.
          & Com. Code 20.08; and
       7. That the Court grant such other and further relief as may be just and proper.

       Respectfully Submitted, this the 30th day of January, 2020.

                                     CRUCITA CAMPOS

                                    /s/ Thomas Bellinder
                                    Thomas Bellinder, Esquire (Bar No. 24098794)
                                    The Law Offices of Robert S. Gitmeid &
                                    Associates, PLLC
                                    11 Broadway, Suite 960
                                    New York, NY 10004
                                    (866) 707-4595
                                    Counsel for Plaintiff




                                           5
